SABERS, Justice
(concurring in result).
[¶ 26.] The management, production and physical condition factors of SDCL 10-6-33.1, which are discussed throughout this opinion, should be considered in: (1) evaluating comparable sales to determine the *291assessed value of land and (2) assuring the assessed value does not exceed fair market value of the land. SDCL 10-6-33.1.
[¶ 27.] Although consideration of these factors is proper for these two purposes, this assessment improperly included a separate classification for irrigated land. This resulted in an assessment exceeding the fair market value of the land in violation of SDCL 10-6-33.1 and S.D. Const, art. XI, § 2. Therefore, I concur in result.